DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Teakell on Monday, December 7th, 2021.

	Independent claims 1, 9, and 16 within the instant application have been amended as follows: 
A release tool, comprising: 
	a main body surrounding a separation bolt retainer and at least partially surrounding a bolt housing; 
	a separation bolt configured with at least one explosive charge; 
	the bolt housing coupled to the main body and defining a bore for receipt of the separation bolt therein, the separation bolt being configured to couple a lower sub to a bottom end of the bolt housing; 
	the separation bolt retainer having one or more mechanical fasteners coupled to the bolt housing and configured to secure the separation bolt against removal from the bore and launching itself upwards during operation; and 

	wherein the separation bolt is a pyrotechnic fastener having one or more explosive charges arranged therein and configured to detonate upon receipt of the signal,
	wherein the separation bolt comprises a score line about a circumference of the separation bolt at an intermediate location along a length of the separation bolt indicating a location where the separation bolt severs in response to the detonation of the at least one charge to provide a controlled release point between the first and second segments and allow subsequent use of at least the second segment of the separation bolt in the lower sub; 
	wherein the bore is a first bore and the lower sub defines a second bore configured to be arranged coaxial with the first bore for mutual receipt of the separation bolt.

A method of separating a tool string, comprising: 
	securing a separation bolt against removal from a bore with a separation bolt retainer coupled to a bolt housing, the separation bolt retainer having one or more mechanical fasteners that couples the separation bolt retainer to the bolt housing and secures the separation bolt against removal from the bore and launching itself upwards during operation; 

	activating an electrically responsive trigger mechanism arranged within the release tool, the trigger mechanism being electrically coupled to the separation bolt; 
	sending a signal to the separation bolt with the trigger mechanism; and 
	breaking the separation bolt into a first segment and a second segment upon receipt of the signal and thereby freeing a lower sub from a bottom end of the bolt housing, 
	wherein the separation bolt is a pyrotechnic fastener having one or more explosive charges arranged therein and breaking the separation bolt comprises detonating the one or more explosive charges upon receipt of the signal,
	wherein the separation bolt comprises a score line about a circumference of the separation bolt at an intermediate location along a length of the separation bolt indicating a location where the separation bolt severs in response to the detonation of the at least one charge to provide a controlled release point between the first and second segments and allow subsequent use of at least the second segment of the separation bolt in the lower sub; 
	wherein the bore is a first bore and the lower sub defines a second bore configured to be arranged coaxial with the first bore for mutual receipt of the separation bolt.

A tool string, comprising: 
	a rope socket operatively coupled to a conveyance; 
	a release tool coupled to the rope socket and having a main body surrounding a separation bolt retainer, at least partially surrounding a bolt housing, and coupled to the bolt housing, the bolt housing defines a bore configured to receive a separation bolt therein and an electrically responsive trigger mechanism electrically coupled to the separation bolt; 
	the separation bolt retainer having one or more mechanical fasteners coupled to the bolt housing and configured to secure the separation bolt against removal from the bore and launching itself upwards during operation; and 
	a lower sub coupled to a bottom end of the bolt housing with the separation bolt, wherein the trigger mechanism is configured to send a signal to the separation bolt to detonate one or more explosive charges arranged within the separation bolt and thereby allowing the release tool to separate from the lower sub, 
	wherein the separation bolt is a pyrotechnic fastener having one or more explosive charges arranged therein and breaking the separation bolt comprises detonating the one or more explosive charges upon receipt of the signal,
	wherein the separation bolt comprises a score line about a circumference of the separation bolt at an intermediate location along a length of the separation bolt indicating a location where the separation bolt severs into first and second segments in response to the detonation of the at least one charge, wherein the separation bolt is severed at the score line to provide a controlled release point between the first and 
	wherein the separation bolt is configured with at least one explosive charge;
	wherein the bore is a first bore and the lower sub defines a second bore configured to be arranged coaxial with the first bore for mutual receipt of the separation bolt.

	Please cancel claims 4 and 15.

Allowable Subject Matter
Claims 1, 5-13, 16, and 18-24 are allowed.

The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 9, and 16, the claims recite a tool having a main body comprising a bolt retainer coupled to a lower sub. The separation bolt retainer having one or more mechanical fasteners coupled to the bolt housing and configured to secure the separation bolt against removal from the bore and launching itself upwards during operation. Additionally, once the separation is complete, the first and second separated elements of the tool can be further operated for subsequent use. While, at least column 7, lines 8-68 and figures 8-11 of Lanmon, II et al. (US Patent 4,756,363; hereinafter, “Lanmon, II”) teaches for the separation to occur in light of a detonation cord, it does not teach for the separation bolt to be a pyrotechnic fastener having one or more explosive 
	The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would destroy the operation of the reference. The application’s novelty of the invention is the specific structure, as disclosed above. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676         

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676